UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                         v.                                   Criminal Case No. 15-194 (BAH)
                                                              Judge Beryl A. Howell
 JARED SMITH,

                         Defendant.


                                  MEMORANDUM OPINION

        Pending before the Court is a motion filed by the defendant, Jared Smith, seeking

 reconsideration, under 18 U.S.C. § 3145(b), of the Magistrate Judge’s order of detention

 entered after a detention hearing. See Def.’s Mot. Set Bond (“Def.’s Mot.”) at 1, ECF No. 11;

 Det. Mem., ECF No. 10; Minute Entry, dated Feb. 5, 2016. Specifically, the defendant

 proposes his release pending trial on conditions that include residence with the retired parents

 of his fiancé, pretrial supervision by the U.S. Probation Office of the Northern District of

 California and electronic monitoring. Def.’s Mot. at 1; Rough Hr’g Tr. (Feb. 12, 2016) at 9–

 10. For the reasons set forth below, this motion is denied.

 I.      BACKGROUND

        Defendant Jared Smith was indicted on December 17, 2015, for one count of conspiracy

to distribute and possess with intent to distribute a mixture and substance containing at least 50

grams of methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii). Indictment at 1, ECF No. 1.

        According to the government’s proffer during the defendant’s initial detention hearing

before Magistrate Judge Alan Kay, the defendant, who is a resident of California, allegedly

acquired methamphetamine from suppliers in California, which he then distributed via mail to



                                                       1
recipients in seven states and the District of Columbia. Det. Mem. at 1. In connection with this

alleged distribution to over twenty individuals, the defendant allegedly received approximately

$250,000. Id. at 1–2.

       Following his arrest in California on December 17, 2015, the defendant was ordered

temporarily detained, at the government’s request, by Magistrate Judge Deborah Robinson.

Minute Entry, dated Jan. 12, 2016. Thereafter, following the parties’ multiple requests to

continue the defendant’s subsequent detention hearing, Magistrate Judge Kay granted the

government’s oral motion to detain the defendant pending trial on February 5, 2016, see Minute

Entry, dated Feb. 5, 2016, which oral ruling was later supplemented by a written Detention

Memorandum issued on February 9, 2016, see Det. Mem. Consequently, the defendant was

ordered by Magistrate Judge Kay to be held without bond pending trial. Id. at 5.

       The defendant thereafter, on February 10, 2016, filed the pending motion requesting his

release pending trial on pretrial supervision, with electronic monitoring, in the Northern District

of California. Def.’s Mot. at 1. The Court held a hearing on the motion on February 12, 2016,

at which the defendant clarified that his fiancé’s parents, both of whom are retired attorneys who

reside in San Diego, California, are prepared to assist in supervising the defendant during any

period of his release before trial. Rough Hr’g Tr. (Feb. 12, 2016) at 9–10. According to the

defendant, such supervision could be accomplished either in his hometown of Monterey,

California, or alternatively, in San Diego. Id. at 6.

       At the conclusion of the hearing, at which the Court heard from both the defendant and

the government, the Court issued an oral ruling denying the defendant’s motion. See Minute

Entry, Feb. 12, 2016. This Memorandum Opinion sets forth in further detail the basis for the

Court’s ruling. See 18 U.S.C. § 3142(i)(1) (requiring that detention order “include written




                                                        2
findings of fact and a written statement of the reasons for the detention”); see also United States

v. Nwokoro, 651 F.3d 108, 109 (D.C. Cir. 2011) (noting that Bail Reform Act requires pretrial

detention order be supported by “a clear and legally sufficient basis for the court’s

determination” in written findings of fact and a written statement of the reasons for the detention

or in “the transcription of a detention hearing”) (quoting United States v. Peralta, 849 F.2d 625,

626 (D.C. Cir. 1988)) (per curiam).

 II.     LEGAL STANDARD

       A motion under 18 U.S.C. § 3145(b) for review of a Magistrate Judge’s detention order

requires that the Court review de novo whether conditions of release exist that “will reasonably

assure the defendant’s appearance in court or the safety of any other person or the community.”

United States v. Hassanshahi, 989 F. Supp. 2d 110, 113 (D.D.C. 2013) (citing 18 U.S.C. §

3142(e)(1)). “‘The Court is free to use in its analysis any evidence or reasons relied on by the

magistrate judge, but it may also hear additional evidence and rely on its own reasons.’” United

States v. Hubbard, 962 F. Supp. 2d 212, 215 (D.D.C. 2013) (quoting United States v. Sheffield,

799 F. Supp. 2d 18, 20 (D.D.C. 2011)); see also United States v. Hitselberger, 909 F. Supp. 2d
4, 7 (D.D.C. 2012).

       The Bail Reform Act of 1984 provides a “regulatory device . . . to provide fair bail

procedures while protecting the safety of the public and assuring the appearance at trial of

defendants found likely to flee.” United States v. Montalvo-Murillo, 495 U.S. 711, 719–720

(1990). Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and




                                                       3
the safety of any other person and the community.” Id. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

       (1) the nature and circumstances of the offense charged, including whether the
           offense . . . involves . . . a controlled substance;
       (2) the weight of evidence against the person;
       (3) the history and characteristics of the person, including . . . the person’s
           character, physical and mental condition, family ties, employment, financial
           resources, length of residence in the community, community ties, past
           conduct, history relating to drug or alcohol abuse, criminal history, and record
           concerning appearance at court proceedings; and . . . whether, at the time of
           the current offense or arrest, the person was on probation, on parole, or on
           other release pending trial, sentencing, appeal, or completion of sentence for
           an offense under Federal, State, or local law;
       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the person’s release.

Id. § 3142(g).

       The government is required to demonstrate the appropriateness of pretrial detention by

clear and convincing evidence. See id. § 3142(f). When, however, “there is probable cause to

believe that the [defendant] committed . . . an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. §

801 et seq.),” a rebuttable presumption is triggered “that no condition or combination of

conditions will reasonably assure the appearance of the [defendant] as required and the safety of

any other person and the community.” Id. § 3142(e)(3)(A). The D.C. Circuit has made clear that

the Court “may rely on a grand jury indictment to establish probable cause for the purposes of

triggering the rebuttable presumption of section 3142(e).” United States v. Williams, 903 F.2d
844, 844 (D.C. Cir. 1990) (per curiam) (unpublished); see also United States v. Smith, 79 F.3d
1208, 1210 (D.C. Cir. 1996) (“[T]he indictment alone would have been enough to raise the

rebuttable presumption that no condition would reasonably assure the safety of the community.”

(citing authorities)). Notwithstanding the grand jury’s finding of probable cause, the Court must




                                                     4
evaluate the weight of the evidence against a defendant seeking reconsideration of a detention

order and pretrial release to determine whether pretrial detention is proper. 18 U.S.C. §

3142(g)(2).

 III.    DISCUSSION

        The Court sets out below an evaluation of each of the four factors, under 18 U.S.C. §

3142(g), that must be considered in determining whether pretrial detention is warranted here.

        First, with respect to the nature and circumstances of the offense, the defendant is

charged in Count One of the Indictment with conspiring to distribute and possess with intent to

distribute more than 50 grams of methamphetamine, in violation of the Controlled Substances

Act, a felony that is punishable by more than ten years of imprisonment. See 21 U.S.C. §§

841(b)(1)(A)(viii), 846. This charge is predicated on the defendant’s alleged involvement in a

large-scale methamphetamine trafficking operation spanning from California to this jurisdiction,

and multiple States in between the two coasts, and involving multiple individual shipments of

narcotics. Det. Mem. at 1–2. Despite the fact that no firearms or violence has been associated

with the defendant’s alleged illegal conduct, if convicted of this serious felony offense, the

defendant faces a mandatory minimum sentence of ten years’ incarceration, and a maximum

sentence of life. 21 U.S.C. 841(b)(1)(A)(viii). Thus, the rebuttable presumption required under

18 U.S.C. § 3142(e)(3) applies here.

        Second, as to the weight of the evidence against the defendant, a grand jury has returned

an indictment establishing that probable cause exists to find that the defendant committed the

charged offenses. See generally Indictment. In its proffer before the Magistrate Judge, the

government indicates that it has recovered packages containing methamphetamine allegedly sent

by the defendant to recipients in Indiana, Ohio, and the District of Columbia, and has identified




                                                     5
evidence of payment in connection with over twenty illicit transactions. Det. Mem. at 4. In

response, the defendant generally has not contested the government’s representations and has

indicated instead that the parties are discussing a potential agreement to dispose of this matter.

       Third, regarding the “history and characteristics of the [defendant],” the defendant has

performed significant service to his country during his two-decade career in the United States

Navy. In addition, he is currently employed in California, which employment the defendant

represents would remain available to him should he be released prior to trial. Notwithstanding

these commendable aspects of the defendant’s background, the Court finds troubling that the

conduct underlying the instant Indictment against the defendant began and persisted while the

defendant was enrolled in a diversion program in connection with a prior arrest, in California, for

methamphetamine possession. Id. Yet, despite the wake-up call of a drug arrest and being given

the opportunity to set his life straight and live within the confines of the law through the

diversion program, the defendant allegedly engaged in the serious narcotics trafficking offense

charged in this case. Moreover, although the defendant is a United States citizen, he has

negligible to no ties to the District of Columbia community. As a result, his request for

supervision in California presents the additional challenge of ensuring that the defendant appears

before this Court as required for trial. This potential challenge, together with the significant

sentence the defendant may face if convicted, poses some risk of flight that the defendant has

sought to address with his proposed conditions of release.

       Finally, with respect to the last factor regarding the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release, the

defendant’s apparent willingness to continue to engage in illegal conduct, even while he

was otherwise gainfully employed and even after a criminal arrest in another case,




                                                      6
counsels strongly against release. This aspect of the defendant’s prior criminal history

significantly reduces the Court’s confidence that he will now comply with the conditions

of his release and instead suggests that, if given an opportunity, the defendant has

difficulty refraining from engaging in further illegal conduct that endangers not only the

District of Columbia community but numerous other communities throughout the

country.

 IV.       CONCLUSION

       For the foregoing reasons, the Court concludes that Jared Smith has failed to rebut the

presumption for detention that applies here. Accordingly, the defendant’s motion for reversal of

the Magistrate Judge’s order of detention is denied and he shall remain in the custody of the

Attorney General for confinement pending a final disposition in this case.

       An appropriate Order accompanies this Memorandum Opinion.


       Date: February 16, 2016
                                                                     Digitally signed by Hon. Beryl A. Howell,
                                                                     United States District Court Judge
                                                                     DN: cn=Hon. Beryl A. Howell, United States
                                                                     District Court Judge, o=U.S. District Court for
                                                                     the District of Columbia, ou,
                                                                     email=Howell_Chambers@dcd.uscourts.gov,
                                                                     c=US

                                                      ______________________
                                                                     Date: 2016.02.16 16:11:42 -05'00'



                                                      BERYL A. HOWELL
                                                      United States District Judge




                                                     7